Title: From John Adams to the President of Congress, No. 19, 14 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 14 March 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 321–324). LbC (Adams Papers); notation by Thaxter: “NB. Nos. 15, 16, 17, 18 & 19 were delivered to Mr. Brown of S. Carolina. No. 15th on the tenth of March, the rest on the 15th. of March 1780.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:545–547.
     In this letter, read in Congress on 11 Sept. and based on information taken from Thomas Digges’ letters of 3 and 7 March (both above), John Adams reported on the troops sent with Lt. Gen. Sir Henry Clinton to Charleston, naval operations, the progress of the county association and volunteer movements in England and Ireland, and events in Parliament.
    